DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 6-10 are newly added. Claims 1-10 are pending.
Status of Previous Rejections
The rejections of Claims 1-5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura (US PG-Pub 2007/0240789, hereinafter “Nakamura”), and further in view of Nagata (US PG-Pub 2008/0223489, hereinafter “Nagata”) are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura (US PG-Pub 2007/0240789, hereinafter “Nakamura”), and further in view of Nagata (US PG-Pub 2008/0223489, hereinafter “Nagata”).
Regarding Claims 1-2 and 5, Nakamura teaches a method for making a rare earth permanent magnet comprising ([0022] to [0040]): making an R-T-B sintered body containing 12-15 at% R, 3-8 at% B and the balance being Fe and/or Co; disposing a powder mixture on a surface of the R-Fe-B sintered body, the powder mixture comprising an alloy powder having an average particles size less than 100 µm and a composition of Ra2TbMcAdHe (wherein R2 is at least one element selected from rare earth elements inclusive of Y and Sc, M is at least one element selected from the group consisting of Al, Cu, Zn Si, P, etc., T is iron and/or cobalt, A is boron and/or carbon, H is hydrogen, 15≤a≤80, 0.1≤c≤15, 0≤d≤30, 0≤e≤(ax2.5), and the balance of b) and an R-Oxide. Thus, Nakamura teaches an embodiment that the powder alloy has a formula Ra2TbMc (when d=0 and e=0). Nakamura discloses that the content of the R-oxide is preferably 0.5-25 wt% of the powder and the size of the R-oxide powder is preferably 0.01 -10 µm ([0034] and [0035]), which meets the recited oxide content and size in Claim 1 and 5. See MPEP 2144.05 I. Nakamura teaches that the adsorption heat treatment is performed in vacuum or inert gas at 360 ºC to (Ts-10)ºC for 1 minute to 10 hours to diffuse the element from the powder mixture into the grain boundary ([0027] and [0039]), which meets the heat treatment conditions recited in Claims 1 and 2. See MPEP 2144.05 I. Nakamura does not teach that the alloy powder has a composition of 1dM2e alloy to improve the coercivity of the magnet (0.1≤e≤99.9; each of M1 and M2 is at least one selected from the group consisting of Al, Si, Co, Cu etc). Nagata further discloses that the produced magnet has increased coercive force with minimized decline of remanence wherein only a minimum Tb or Dy is used ([0008]). Thus, it would be obvious to one of ordinary skill in the art that replacing the Ra2TbMc alloy with M1dM2e alloy as diffusion alloy in the process of Nakamura would be able to produce a magnet with increased coercive force with success as disclosed by Nagata. See MPEP 2144.06. Nagata further discloses that the M1dM2e alloy has a particle size up to 100 µm ([0031]), which meets the recited M1 powder composition and particle size as recited in claims 1 and 5.
Regarding Claims 3 and 8, Nakamura teaches ([0038]) dispersing the powder mixture in an organic solvent or water, immersing the sintered magnet body in the resulting slurry, and drying in hot air or vacuum to coat the surface of the sintered magnet body with the powder mixture, which reads on the limitation of instant Claims 3 and 8.
Regarding Claims 4 and 9, Nakamura discloses the sintered magnet body has a minimum portion with a dimension equal to or less than 20 mm ([0013]), which meets the limitation recited in claims 4 and 9.
Regarding Claims 6-7 and 10, Nakamura teaches a method for making a rare earth permanent magnet comprising ([0022] to [0040]): making an R-T-B sintered body a2TbMcAdHe (wherein R2 is at least one element selected from rare earth elements inclusive of Y and Sc, M is at least one element selected from the group consisting of Al, Cu, Zn Si, P, etc., T is iron and/or cobalt, A is boron and/or carbon, H is hydrogen, 15≤a≤80, 0.1≤c≤15, 0≤d≤30, 0≤e≤(ax2.5), and the balance of b) and an R-Oxide. Thus, Nakamura teaches an embodiment that the powder alloy has a formula Ra2TbMc (when d=0 and e=0). Nakamura discloses that the content of the R-oxide is preferably 0.5-25 wt% of the powder and the size of the R-oxide powder is preferably 0.01 -10 µm ([0034] and [0035]), which meets the recited oxide content and size in Claim 1 and 5. See MPEP 2144.05 I. Nakamura teaches that the adsorption heat treatment is performed in vacuum or inert gas at 360 ºC to (Ts-10)ºC for 1 minute to 10 hours to diffuse the element from the powder mixture into the grain boundary ([0027] and [0039]), which meets the heat treatment conditions recited in Claims 1 and 2. See MPEP 2144.05 I. Nakamura does not teach that the alloy powder has a composition of M as recited in Claims 1 and 5. Nagata teaches a method for making a permanent magnet similar to the method of Nakamura ([0026] to [0038]). Nagata discloses ([0002]; [0028] to [0030]) that the diffusion alloy powder may be R-T-M powder or M1dM2e alloy to improve the coercivity of the magnet (0.1≤e≤99.9; each of M1 and M2 is at least one selected from the group consisting of Al, Si, Co, Cu etc). Nagata further discloses that the produced magnet has increased coercive force with minimized decline of remanence wherein only a minimum Tb or Dy is used ([0008]). Thus, it would be a2TbMc alloy with M1dM2e alloy as diffusion alloy in the process of Nakamura would be able to produce a magnet with increased coercive force with success as disclosed by Nagata. See MPEP 2144.06. Nagata further discloses that the M1dM2e alloy has a particle size up to 100 µm ([0031]), which meets the recited M1 powder composition and particle size as recited in claims 6 and 10.
Regarding the transitional phrase “consisting of”, Nakamura in view of Nagata discloses that the powder mixture contains M1dM2e and R-oxide, which meets the limitation “consisting of”.
Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
The applicants argued that it would not have been obvious to modify Nakamura based on the teachings of Nagata as alleged in the Office Action. Nakamura discloses, with respect to the RaTbMcAdHe alloy, that R absorbs in the magnet body mainly through a grain boundary phase by the absorption treatment. (E.g., paragraph [0027]). Therefore, in Nakamura, the RaTbMcAdHe alloy (15≤a≤70) must contain R2 being a rare earth element for diffusing the rare earth element to the magnet body, thus the powder may further contain a rare earth oxide that also contains a rare earth element. Nagata discloses that Ri-Mj or RxTyMz, or M1d-M2e alloy is a diffusion alloy (paragraph [0028]), and R1, M1 or M2 in the diffusion alloy is diffused to grain boundaries in the interior of the sintered body and/or near grain boundaries within sintered body primary phase grains (paragraph [0032]). Therefore, in the case that M1d-M2e alloy is used for the 1d-M2e diffusion alloy is diffused. On the other hand, Nakamura uses a rare earth-containing material for diffusion. However, M1d-M2e alloy of Nagata does not contain a rare earth element. Accordingly, it would not have been obvious to one of ordinary skill in the art to modify Nakamura which discloses diffusion of a rare earth element, to use a material not containing a rare earth element such as a M-M alloy disclosed in Nagata. Therefore, the claims would not have been obvious over Nakamura in view of Nagata.
In response, Nakamura teaches the diffusion alloy is R-T-M alloy to improve the coercivity of the magnet ([0002]; [0027]). Nagata discloses that both R-T-M alloy and M1d-M2e alloy can be used as diffusion alloy to improve coercivity of the magnet ([0002]; [0028]). Thus, it would be obvious to one of ordinary skill in the art that replacing the Ra2TbMc alloy of Nakamura with M1dM2e alloy as diffusion alloy in the process of Nakamura would be able to produce a magnet with increased coercive force with success as disclosed by Nagata. See MPEP 2144.06. 

The applicants argued that the combination of Nakamura and Nagata does not meet the limitation “consisting of” recited in claims 6 and 10.
Regarding the transitional phrase “consisting of” recited in claims 6 and 10, Nakamura in view of Nagata discloses that the powder mixture contains M1dM2e and R-oxide, which meets the limitation “consisting of”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XIAOWEI SU/Primary Examiner, Art Unit 1733